DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (US Pub. No. 2003/0109857).

As per Claim 8, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:
a first control input (32) comprising a flexibly-supported joystick (86) (Figs. 2-4; ¶18-21, 27-28);
a memory (memory devices in ¶18) (Fig. 2; ¶18); and
a control circuit (22) communicatively coupled to the memory (memory devices in ¶18), wherein the memory stores (memory devices in ¶18) instructions (as per microprocessors in ¶18) executable by the control circuit (22) to:
switch (as per button 120) the control system (10, 12, 16) between a first mode (134 in low) and a second mode (134 in medium) (Figs. 4, 6; ¶27, 32-37);
receive a plurality of first input signals (as per feedback information) from the first control input (32) (Fig. 5; ¶31);
scale the plurality of first input signals (as per feedback information) by a first multiplier (as per low) in the first mode (134 in low) (Fig. 6; ¶34-37); and
scale the plurality of first input signals (as per feedback information) by a second multiplier (as per medium) in the second mode (134 in medium), wherein the second multiplier is different than the first multiplier (Fig. 6; ¶34-37).



As per Claim 12, Sanchez further discloses:
a second control input (34, 74, 80, 104) comprising a rotatable wrist (34, 74) (Figs. 2-4; ¶18-22, 27-30), wherein the control circuit (22) is further configured to:
receive a plurality of second input signals (feedback in ¶27, 30) from the second control input (34, 74, 80, 104) (Figs. 3, 5; ¶27, 30);
scale the plurality of second input signals (feedback in ¶27, 30) by a third multiplier (e.g., 0 to lock) in the first mode (134 in low as set when switching in mode 132) (Fig. 6; ¶34-37); and
scale the plurality of second input signals (feedback in ¶27, 30) by a fourth multiplier (e.g., 1 to unlock) the second mode (134 in medium as set when switching in mode 132), wherein the fourth multiplier (e.g., 1 to unlock) is different than the third multiplier (e.g., 0 to lock) (Fig. 6; ¶34-37).

As per Claim 13, Sanchez further discloses a rotary sensor (80, 104) configured to detect rotation of the rotatable wrist (34/74) (Fig. 5; ¶27, 30), wherein the plurality of second input signals (feedback in ¶27, 30) correspond to output signals from the rotary sensor (80, 104) (Figs. 3, 5; ¶27, 30).

As per Claim 14, Sanchez further discloses a shaft (as per axis 94) extending from the flexibly-supported joystick (86), wherein the rotatable wrist (34, 74) is configured to rotate (relative to housing 86) on the shaft (as per axis 94) (Figs. 4-5; ¶27-29).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Okamura (US Patent No. 5,021,969).

As per Claim 1, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:
a base (22, 40, 42) (Fig. 2; ¶18-20);
a central portion (32) flexibly supported by the base (22, 40, 42) (Figs. 2-4; ¶18-22, 27-31);

a first sensor (112) configured to detect user input forces applied to the central portion (32) (Fig. 5; ¶31);
a rotary sensor (80, 104) configured to detect user input motions applied to the wrist (34/74) (Fig. 5; ¶27, 30);
a memory (memory devices in ¶18) (Fig. 2; ¶18); and
a processor (microprocessors in ¶18) communicatively coupled to the memory (memory devices in ¶18) (Fig. 2; ¶18), wherein the processor (microprocessors in ¶18) is configured to: 
receive a plurality of first input signals (as per feedback information) from the first sensor (112) (Fig. 5; ¶31);
provide a plurality of first output signals (used to actuated the end effector 52 in ¶30) to the surgical robot (12) based on the plurality of first input signals (as per feedback information) (Fig. 5; ¶31);
receive a plurality of second input signals (feedback in ¶27, 30) from the rotary sensor (80, 104) (Figs. 3, 5; ¶27, 30); and
provide a plurality of second output signals (as per 82, 110) to the surgical robot (12) based on the plurality of second input signals (feedback in ¶27, 30) (Figs. 3, 5; ¶31).
Sanchez does not expressly disclose wherein the first sensor is a multi-axis sensor arrangement.
 Okamura discloses a control system (100, 150) for driving a manipulator (200) with an operation handle (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the operation handle (101) includes a multi-axis sensor arrangement (10) which detects force Fm applied to three translation shafts and torque Tm applied to three rotation shafts upon operation of the operation handle (101) (Fig. 2; 3:31-47).  These forces Fm and torques Tm are given to the controller (150) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to 
Therefore, from these teachings of Sanchez and Okamura, one of ordinary skill in the art would have found it obvious to apply the teachings of Okamura to the system of Sanchez since doing so would enhance the system by adapting the system to perform work requiring a large amount of displacement and work requiring precision.

As per Claim 2, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 1.  Sanchez does not expressly disclose wherein the plurality of first input signals correspond to forces and moments applied to the central portion in three-dimensional space.
See rejection of Claim 1 for discussion of teachings of Okamura.  Okamura further discloses wherein the plurality of first input signals (from sensor 10) correspond to forces (Fm) and moments (Tm) applied to the central portion (101) in three-dimensional space (as per translation/rotation shafts) (Fig. 2; 3:31-47).
Therefore, from these teachings of Sanchez and Okamura, one of ordinary skill in the art would have found it obvious to apply the teachings of Okamura to the system of Sanchez since doing so would enhance the system by adapting the system to perform work requiring a large amount of displacement and work requiring precision.

As per Claim 3, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 2.  Sanchez further discloses wherein output signals correspond to translation (as per 72) and rotation (as per 82) of a surgical tool (52) coupled to the surgical robot (12) (Figs. 1, 3; ¶15-17, 24, 27).   
Sanchez does not expressly disclose wherein the output signals are derived from the plurality of first output signals.
See rejection of Claim 1 for discussion of teachings of Okamura.


As per Claim 4, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 3.  Sanchez further discloses wherein the plurality of second input signals (feedback in ¶27, 30) correspond to rotational displacement of the wrist (34/74) relative to the base (22, 40, 42) in three-dimensional space (16) (Figs. 2-5; ¶18-22, 27-31).

As per Claim 5, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 4.  Sanchez further discloses wherein the plurality of second output signals (as per 82, 110) correspond to a rolling motion of the surgical tool (52) (Fig. 3; ¶27, 30).

As per Claim 6, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 5.  Sanchez further discloses wherein the central portion (32) comprises a joystick (86), and wherein a shaft (as per axis 94) extends between the joystick (86) and the wrist (34) (Figs. 4-5; ¶27-29).

As per Claim 7, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 1.  Sanchez further discloses:
a jaw (84, 90, 114) movably supported on the wrist (34, 74), wherein the jaw (84, 90, 114) is movable between an open configuration (as per un-depressed) and a clamped configuration (as per depressed) (Fig. 4; ¶28, 31); and
a jaw sensor (112, 114) configured to detect movement of the jaw (84, 90, 114) (Fig. 4; ¶28, 31), wherein the processor (microprocessors in ¶18) is further configured to:

provide a plurality of third output signals (as per lock the position of the grasper 84 and the end effector 52) to the surgical robot (12) indicative of an actuation motion of a jaw member (Fig. 3) of a surgical tool (52) coupled to the surgical robot (12) (Fig. 4; ¶28, 31).

As per Claim 9, Sanchez discloses all limitations of Claim 8.  Sanchez does not expressly disclose wherein the flexibly-supported joystick is operably coupled to a multi-axis force and torque sensor configured to detect forces and moments applied to the flexibly-supported joystick, and wherein the plurality of first input signals correspond to output signals from the multi-axis force and torque sensor.
Okamura discloses a control system (100, 150) for driving a manipulator (200) with a joystick (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the joystick (101) includes a multi-axis force and torque sensor (10) configured to detected forces (Fm applied to three translation shafts) and moments (Tm applied to three rotation shafts) applied to the joystick (101) (Fig. 2; 3:31-47), wherein the plurality of first input signals (Fm, Tm) correspond to output signals from the multi-axis force and torque sensor (10) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to perform work requiring a large amount of displacement and work requiring precision (1:59-2:6).  Like Sanchez, Okamura is concerned with manipulator control systems.
Therefore, from these teachings of Sanchez and Okamura, one of ordinary skill in the art would have found it obvious to apply the teachings of Okamura to the system of Sanchez since doing so would enhance the system by adapting the system to perform work requiring a large amount of displacement and work requiring precision.

As per Claim 16, Sanchez discloses a control system (10, 12, 16) for a surgical robot (12), the control system (10, 12, 16) (Fig. 1; ¶15-17) comprising:

a second input (34, 74) comprising a rotary joint (as per 76, axis 94) and a rotary sensor (80, 104) configured to detect user input motions applied to the rotary joint (as per 76, axis 94) (Fig. 5; ¶27-30);
a control unit (22) (Fig. 2; ¶18) configured to:
provide a first plurality of output signals (used to actuated the end effector 52 in ¶30) to the surgical robot (12) based on actuation of the first input (32) (Fig. 5; ¶31); and
provide a second plurality of output signals (as per 82, 110) to the surgical robot (12) based on actuation (feedback in ¶27, 30) of the second input (34, 74) (Figs. 3, 5; ¶31).
Sanchez does not expressly disclose wherein the first sensor comprises a multi-axis force and torque sensor arrangement configured to detect user input forces and torques.
 Okamura discloses a control system (100, 150) for driving a manipulator (200) with an operation handle (101) (Figs. 1-2; 2:61-3:6).  In one embodiment, the operation handle (101) includes a multi-axis force and torque sensor arrangement (10) configured to detect user input forces (Fm applied to three translation shafts) and torques (Tm applied to three rotation shafts) upon operation of the operation handle (101) (Fig. 2; 3:31-47).  These forces Fm and torques Tm are given to the controller (150) in order to direct operation of the manipulator (200) (Figs. 3A-3B; 3:31-47, 4:53-5:5, 5:50-6:15).  In this way, the system is adapted to perform work requiring a large amount of displacement and work requiring precision (1:59-2:6).  Like Sanchez, Okamura is concerned with manipulator control systems.
Therefore, from these teachings of Sanchez and Okamura, one of ordinary skill in the art would have found it obvious to apply the teachings of Okamura to the system of Sanchez since doing so would enhance the system by adapting the system to perform work requiring a large amount of displacement and work requiring precision.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Harris (US Pub. No. 2004/0128026).

As per Claim 11, Sanchez discloses all limitations of Claim 10.  Sanchez does not expressly disclose wherein the control circuit is communicatively coupled to a proximity detection system, and wherein the control circuit is further configured to:
receive a proximity signal from the proximity detection system; and
switch the control system from the first mode to the second mode when the proximity signal corresponds to a proximity less than a threshold value.
Harris discloses a control system for a surgical robot (Figs. 1-2) in which a control circuit (PC computer in Fig. 2) is communicatively coupled to a proximity detection system (e.g., “encoder in” in Fig. 2) (Figs. 1-3; ¶54-67, 83), and wherein the control circuit (PC computer in Fig. 2) is further configured to:
receive a proximity signal (as per position controller in Fig. 3) from the proximity detection system (PC computer in Fig. 2) (Figs. 2-3; ¶62-67, 83) and 
switch the control system (as per DSP controller board in Fig. 2) from a first mode (as per stiffness in RII) to the second mode (as per stiffness in RIII) when the proximity signal (as per position controller in Fig. 3) corresponds to a proximity of less than a threshold value (as per distance to boundary RIII) (Figs. 2-3; ¶62-67, 83).  In this way, the system aids the surgeon by resisting movements at a constraint boundary (¶83).  Like Sanchez, Harris is concerned with robot control systems.
Therefore, from these teachings of Sanchez and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Ogawa (US Pub. No. 2014/0160015).

As per Claim 15, Sanchez discloses all limitations of Claim 14.  Sanchez does not expressly disclose a pair of opposing actuators pivotably supported on the shaft; and a sensor configured to detect pivoting movement of the pair of opposing actuators.
Ogawa discloses a control system (200, 401, 402) for a surgical robot (301) in which a user input device (203) (Figs. 1, 2A; ¶91-99) includes:
a pair of opposing actuators (1C) pivotably supported on the shaft (1d) (Figs. 2A, 3A-3B; ¶99, 106-110); and
a sensor (4) configured to detect pivoting movement of the pair of opposing actuators (1D) (Figs. 3A-3B; ¶107, 110, 123-126).
In this way, the operator can manually adjust the manipulation resistance (¶151).  Like Sanchez, Ogawa is concerned with robot control systems.
Therefore, from these teachings of Sanchez and Ogawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ogawa to the system of Sanchez since doing so would enhance the system by allowing the operator to manually adjust manipulation resistance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Okamura (US Patent No. 5,021,969), further in view of Guglielmo (US Pub. No. 2010/0302017).

As per Claim 17, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 16.  Sanchez does not expressly disclose wherein the flexibly-supported joystick is spring-biased to an upright position.

Therefore, from these teachings of Sanchez, Okamura, and Guglielmo, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Guglielmo to the system of Sanchez as modified in view of Okamura since doing so would enhance the system by halting operation of the controlled system when the operator releases the input unit.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. No. 2003/0109857) in view of Okamura (US Patent No. 5,021,969), further in view of Harris (US Pub. No. 2004/0128026).

As per Claim 18, the combination of Sanchez and Okamura teaches or suggests all limitations of Claim 16.  Sanchez does not expressly disclose wherein the control unit is communicatively coupled a proximity detection system, and wherein the control unit is further configured to:
receive a proximity signal from the proximity detection system;
scale the user input forces and torques detected by the multi-axis force and torque sensor arrangement by a first factor when the proximity signal is greater than a threshold value; and
scale the user input forces and torques detected by the multi-axis force and torque sensor arrangement by a second factor when the proximity signal is equal to or less than the threshold value, and wherein the second factor is different than the first factor.
See rejection of Claim 16 for discussion of teachings of Okamura.

receive a proximity signal (as per position controller in Fig. 3) from the proximity detection system (PC computer in Fig. 2) (Figs. 2-3; ¶62-67, 83);
scale user input signal by a first factor (as per admittance in RII) when the proximity signal (as per position controller in Fig. 3) is greater than a threshold value (as per distance to boundary RIII) (Figs. 2-3; ¶62-67, 83); and
scale the user input signal by a second factor (as per admittance in RIII) when the proximity signal (as per position controller in Fig. 3) is equal to or less than the threshold value (as per distance to boundary RIII) (Figs. 2-3; ¶62-67, 83), and wherein the second factor (as per admittance in RIII) is different than the first factor (as per admittance in RII) (Figs. 2-3; ¶62-67, 83).
In this way, the system aids the surgeon by resisting movements at a constraint boundary (¶83).  Like Sanchez, Harris is concerned with robot control systems.
Therefore, from these teachings of Sanchez, Okamura, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Okamura since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

As per Claim 19, the combination of Sanchez, Okamura, and Harris teaches or suggests all limitations of Claim 18.  Sanchez does not expressly disclose wherein the second factor is less than the first factor.
See rejection of Claim 16 for discussion of teachings of Okamura.

Therefore, from these teachings of Sanchez, Okamura, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Okamura since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.

As per Claim 20, the combination of Sanchez, Okamura, and Harris teaches or suggests all limitations of Claim 18.  Sanchez does not expressly disclose wherein the control unit is further configured to ignore the user input motions applied to the rotary joint when the proximity signal is greater than a critical value.
See rejection of Claim 16 for discussion of teachings of Okamura.
See rejection of Claim 18 for discussion of teachings of Harris.  Harris further discloses wherein the control unit (PC computer in Fig. 2) is further configured to ignore the user input motions when the proximity signal (as per position controller in Fig. 3) is greater than a critical value (as per stiffness at boundary) (Figs. 2-3; ¶62-67, 83).
Therefore, from these teachings of Sanchez, Okamura, and Harris, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Harris to the system of Sanchez as modified in view of Okamura since doing so would enhance the system by aiding the surgeon by resisting movements at a constraint boundary.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishi (US Pub. No. 2012/0143353) and Ogawa (US Pub. No. 2012/0221145) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664